Spruance, J.,
charging the jury:
Gentlemen of the jury :—This action is brought by the plaintiff, George W. Tebo, a real estate broker, against the defendant James Mitchell, for the recovery of compensation for services alleged to have been rendered by the plaintiff in the sale of a farm of the defendant.
The plaintiff claims the sum of $135, being 10 per cent, of the price for which the property was sold.
When one employs another to do work for him, and the employee performs the work in accordance with the terms of the employment, the employee is entitled to recover the stipulated price— if such was agreed upon by the parties—or if no stipulated price was agreed on, then he is entitled to recover such sum as the work was reasonably worth.
To entitle one to recover commissions on the sale of real estate he must have been the agent of the seller, and he must have effected the sale, or conducted the negotiations to such a stage as to complete the bargain for the sale, so far as it depended upon his action or efforts to accomplish the sale.

Hawkins vs. Chandler, 8 Houst., 434..

When the broker has brought to his employer a purchaser willing and able to purchase at the price and on the terms authorized by the employer, the broker’s work is done, and he is entitled to his compensation, and the employer’s refusal to complete the *359purchase without the fault of the broker, will not prevent the recovery of his compensation.
The right of the broker to recover his compensation does not depend upon the execution by the parties of a valid agreement in writing for the sale of the property.
If however the broker has such an agreement drawn and executed by the proposed purchaser, and offers the same to the seller for his signature, and the seller makes no objection to the terms of the instrument, but refuses to sign it for the sole reason that his wife will not join him in the deed,—then the work of the broker is ended and he is entitled to be paid for his services.
If upon due consideration you shall be satisfied from the weight or preponderance of the evidence, that the plaintiff did perform the service which he agreed to do for the defendant, then your verdict should be for the plaintiff for such sum as the defendant agreed to pay, or if there was no specific sum agreed upon by the parties then for such an amount as you may find such services to have been reasonably worth.
Verdict for plaintiff for $50.